Citation Nr: 1600806	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently 50 percent disabling. 

2. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD. 

3. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. In March and May 2005, the RO increased the rating of the PTSD from 10 to 30 percent disabling; this determination was continued in February 2006. After reconsideration, in April 2006, the RO increased the rating to 50 percent effective January 10, 2005. This determination was continued in March 2007 and the Veteran filed a notice of disagreement (NOD) the same month. As explained further below, the TDIU is part of the PTSD increased rating claim. See, Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

As for the OSA, the RO denied this claim in January and June 2009. The Veteran filed a NOD in July 2009 and later perfected his appeal. 

The Veteran testified before a Decision Review Officer (DRO) at an April 2011 hearing. A transcript of the hearing is in the file and has been reviewed.  

This claim was remanded by the Board in July 2012. 


FINDINGS OF FACT

1. For the entire time period on appeal, there has been occupational and social impairment with reduced reliability and productivity due to symptoms such as: depression, irritability, avoidance, anxiety, sleep impairment, and common PTSD symptoms (such as startle response). 

2. The weight of the evidence is against a finding that sleep apnea was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

3. The service-connected disabilities of PTSD and diabetes mellitus are not shown to preclude the Veteran from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1. For the entire time period on appeal, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic code (DC) 9411 (2015).

2. The criteria for an award of service connection of sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In February 2005 and September 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. The Veteran was given several VA examinations, to include in November 2008 (sleep apnea) and September 2013 (PTSD, diabetes and TDIU). The examinations are fully adequate as they examination fully addressed rating criteria, included file review, and were fully responsive to the questions at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the claim for an increased rating for PTSD, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). 

As explained, the Board remanded this claim in July 2012, prior to the rule promulgated by the Secretary and becoming effective in August 2014. Since the Secretary did not intend for the DSM-5 to apply in pending cases, the Board finds it is unnecessary and would be unfair to delay this case further with a remand to have an examiner use the DSM-IV. As explained further below, GAF scores are not controlling or outcome-determinative. Substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. Id.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including RO personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the April 2011 DRO hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

Increased Ratings

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board finds that a 50 percent rating best approximates the Veteran's symptoms during the time period on appeal because he consistently was shown to have depression, irritability/anger, moodiness, sleep impairment, common PTSD symptoms (such as startle response), interpersonal conflict and some occupational and social impairment. As explained below, the Board relies on the competent and credible evidence in the file in coming to this determination. 

Here, the record shows service connection was originally granted for PTSD with an effective date of May 2002. He filed a claim for an increased rating in January 2005. The Veteran is currently assigned a 50 percent rating for the entire time period on appeal. As explained further below, the Board has considered staged ratings, but finds a 50 percent rating is warranted for the entire time period on appeal. 

The Veteran's PTSD disability is rated under the mental disorder schedule of ratings under 38 C.F.R. § 4.130 (2015). All mental disorders are rated under this code. The psychiatric symptoms listed in the below rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, 38 C.F.R. § 4.126(a) (2014), addressing evaluations of mental disorders, states: "[w]when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission." Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity. Symptoms typifying this rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Such symptoms typifying this rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment. Typical symptoms are listed as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2015). 

In this case, the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 45 (see VA group therapy mental health records from December 2005 to March 2006, for example) to 60 (see March 2005 VA examination report and October 2010 VA psychiatric record). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995). As explained above, the Secretary of VA has indicated that DSM-IV is for application by the Board for claims pending before it. 79 Fed. Reg. 45094. An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126 (2013); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 41 to 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning. Scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers). Id. 

In adjudicating this claim, the Board must assess the competence and credibility of lay evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2014), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Veteran contends that his psychiatric symptoms warrant a rating in excess of 50 percent. In his January 2005 claim, he stated that he had nightmares, sleep impairment, flashbacks, depressing thoughts/mood, anxiety and mild memory loss; he was in counseling for suicidal thoughts. At the April 2011 DRO hearing, he stated he had a lot of nightmares regarding Vietnam and did not sleep through the night (Transcript, p 2). He stated that it was hard for him to socialize with people (Transcript, p 3). The Veteran stated he got along well with his wife and daughter and that they took care of him. Id. He felt his PTSD had worsened (Transcript, p 4). He had trouble remembering to pay his bills and he said he did not care about dying (Transcript, p 5), stating: "I just, you know, sometimes I feel like just taking, like I said, taking myself on out. Maybe there's a lot of things I wouldn't have to deal with." (Transcript, pp 5-6). His representative asked if he was honest with this mental health care provider and the Veteran stated that it was pretty easy to hide how he was feeling (Transcript, p 6). 
Also, at the January 2007 VA examination, the Veteran reported a past suicide attempt when he took a half bottle of pills a few years earlier but did not go to the hospital. In addition it being unclear about when this incident took place (and therefore whether this alleged incident took place during the appeal period), the Veteran denied a history of suicide attempts at the May 2011 and September 2013 VA examinations and during a July 2014 VA suicide risk screen. 

The Veteran is competent to report what he is experiencing regarding his psychiatric disability. 38 C.F.R. § 3.159(a)(2). With regarding to suicidal ideation, the Board finds the medical evidence of record to be more probative than what the Veteran reported after the fact at the DRO hearing and during the January 2007 examination. Indeed, symptoms which were reported at the time of treatment for treatment purposes tends to be more accurate and reliable than then symptoms reported solely for compensation purposes. The Veteran was evaluated many times in the record for suicidal ideation and he was consistently assessed as a low or no risk. For example, in a July 2010 VA psychiatric record states: "He denied suicidal intent and says that he will occasionally have intrusive suicidal thoughts but says this is something he would never do." The rest of the record shows similar findings. As a result, the Board assigns less weight to his statement regarding suicidal ideation at the DRO hearing. Caluza, 7 Vet. App. at 511. 

An overview of the evidence shows that episodes of depression, irritability or anxiousness were found often. For example, the March 2005 VA examination report shows that he had a mild to moderately anxious affect (see also VA records detailing PTSD from December 2005 to March 2006). At times, anxiety did abate a bit (see January 2007 VA mental health psychiatry record stating anxiety was reduced).

Another frequent symptom was trouble sleeping and/or nightmares, which was shown throughout the record. (See, for example, March 2005 VA examination report, July 2005 VA mental health outpatient consultation, July 2006 VA mental health progress note, and January 2007 VA psychiatry record). Panic attacks were similarly reported throughout the record (see July 2005 VA mental health outpatient consultation, January 2007 and May 2011 VA examination reports, and February 2007 VA general medical examination report). 

He also commonly had typical PTSD symptoms (like startle response), as shown in many treatment records and every VA examination report. He also had mild memory impairment (see January 2007 and September 2013 VA examination reports). 

Irritability and avoidance were also often present during the appeal period (see April 2008, and February 2014 VA psychiatry records). For example, a January 2007 VA psychiatry record noted the Veteran had continued nightmares regarding his Vietnam experience. While anxiety was reduced, he continued with irritability and social isolation with detachment. 

In May 2011, a VA examination report noted impulse control was fair and there were no episodes of violence, although he did have some anger issues.

Noted a few times, but to a lesser extent, were auditory hallucinations (see May 2011 VA examination report, but also August 2012 VA psychiatric record noting the absence of such a symptom). 

Overall symptoms were noted to be moderate to mild (see March 2005, January 2007, May 2011, and September 2013 VA PTSD examination reports). Mental status examinations were largely normal in July 2005 (VA mental health record), January 2007 (VA examination report) and August 2011 (VA MH psychiatry clinic note). The January 2007 and May 2011 reports stated the Veteran had occupational and social impairment with reduced reliability and productivity. In September 2013 VA examination report, the examiner summarized that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; this language mirrors the 30 percent criteria in 38 C.F.R. § 4.130 (2015). 

Regarding social impairment, a review of the records over time shows the Veteran maintained a stable and caring relationship with his wife, remained involved in his children's lives, and maintained some social functioning through friendships, going to church and interacting with others through group therapy (see, for example September 2013 VA examination report). He lived with his family who took care of him. PTSD definitely affected social functioning, but overall, he was able to maintain and establish effective social relationships. 

As explained above, the Federal Circuit has endorsed an approach whereby the Board is to identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating. See Vazquez-Claudio, 713 F.3d at 118. The Federal Circuit has stated: "The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas." 

As noted and explained above, the Board finds that the Veteran's PTSD is typically characterized by depression, irritability, avoidance, anxiety, sleep impairment, and common PTSD symptoms. The end result is some impairment, but not in excess of that contemplated by a 50 percent evaluation. While other symptoms were sometimes noted in the record, they were not shown to be frequent, severe, and long lasting. See Vazquez-Claudio, 713 F.3d at 118. 

Regarding GAF scores, and in particular low scores of 45 in 2009, precedent has held it is not outcome determinative. See DSM-IV; Carpenter, 8 Vet. App. 240. The Board also finds that many of the low GAF scores assigned were noted in group therapy records, which are of lower probative value than individual appointment records. Group therapy is led by a licensed clinical social worker who took few notes or details to justify the conclusions made, while a psychiatrist was evaluating the Veteran individually and generally provided more detail and context regarding progress (compare, for example, a November 2009 VA psychiatrist treatment note, which details and focuses on the Veteran's current symptoms with an October 2013 VA mental health group note, which stated that nine other people attended and most of the discussion and focus was on "funny things that happened in viet nam (sic)." 

Considering the GAF scores throughout the record, the Board finds them to frequently fall into the moderate to serious symptom range, which supports a 50 percent rating. The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree. Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity. They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted. See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected PTSD, as described above. For example, the evidence shows the Veteran has some social and occupational impairment with reduced reliability and productivity due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has concluded that the evidence of record shows a rating of 50 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. at 506. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include sleep apnea. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). So continuity will not be considered. In any case, the Veteran does not allege continuity of symptomatology; instead he asserts his OSA is due to service-connected PTSD (see October 2008 statement). 

As noted above, the Board must determine the value of all pertinent lay and medical evidence; the Board must determine whether lay evidence is competent. 38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. 362; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). If evidence is competent, the Board must then determine if the evidence is credible. In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b). This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. Id. The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id.

The Board does not find that service connection is warranted for OSA. The Veteran asserted at the April 2011 DRO hearing that he had had OSA for two to three years (Transcript, p 4). Continuous positive airway pressure (CPAP) helped but he still had nightmares or dreams affecting sleep. Id. 

At a March 2008 psychiatry appointment, the Veteran stated his CPAP for OSA helped him with his nightmares. A September 2008 note from a private sleep doctor (Dr. A.S.) showed he was doing fine with his CPAP equipment. He had no daytime sleepiness, but he was awakening through the night with flashbacks and intrusive thoughts. He had a prior diagnosis of PTSD and would be seeing his doctor at VA. Dr. A.S.'s impression was sleep apnea on CPAP, "sleep maintenance insomnia secondary to PTSD," and nasal congestion related to CPAP. 

The Veteran received a November 2008 VA respiratory examination to consider his contentions. The examiner noted the diagnosis of OSA in about 2005. The Veteran stated he had nightmares due to PTSD and wondered if holding his breath (as if one was frightened) might contribute to his OSA. The examiner stated that a review of the medical literature indicated no recognized connection between sleep apnea and his PTSD. The sleep disorder breathing of OSA is different than that of intentional breath holding during anxiety which he described occurring occasionally with nightmares. Medical literature did not support a relationship between PTSD and OSA. Therefore it was opinion of the examiner that his OSA is less likely than not related to his PTSD. 

A May 2012 VA psychiatric record noted that the Veteran had some insomnia. His sleep was poor and he had nightmares. The psychiatrist explained the risk factor of sleep aids and stated he could not increase sleep medication due to the Veteran's sleep apnea. This does not show that the PTSD or its medications cause or aggravate the sleep apnea, but possibly that the sleep apnea may be impacting the PTSD. 

No compensation is allowed where a nonservice-connected disability aggravates a service-connected disability; instead, as noted above, the service-connected disability is simply rated by taking all symptoms into consideration. See also, Johnston v. Brown, 11 Vet. App. 309, 85-86 (1997) (Service connection is not available in "reverse Allen" cases). 

Based all of the evidence, the Board relies on the November 2008 VA examination report in determining that service connection is not warranted. The Veteran does not allege (and the evidence does not show) direct service connection. Shedden v. Principi, 381 F.3d at 1167. The VA examination report shows there is no connection between OSA and PTSD; a nexus is lacking regarding aggravation. Id. 

In October 2008, the Veteran submitted a January 2001 Board decision that allowed OSA on the basis of PTSD aggravation. This decision, which contained a medical opinion that left the claim at least in equipoise, has no precedential value. See Lynch v. Gober, 11 Vet. App. 22, 27 (1997) ("It is well established that [Board] decisions are of no precedential value before the [Board] or this Court."); Hillyard v. Derwinski, 1 Vet. App. 349, 351 (1991); 38 C.F.R. § 20.1303 (2015). Also, there is no medical opinion contrary to the VA examination report in the present case. 

The evidence shows that the PTSD (and possibly its medications, see May 2011 VA examination report) causes chronic sleep impairment; such a symptom is listed in the schedule. The Veteran is already service-connected and receiving compensation for this disability under § 4.130. As there is no connection or relationship between sleep apnea and PTSD, the reasonable doubt rule is not for application and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a) (2015) (while the regulation details some exceptions, they do not apply here). 

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2015). If 4 .16(a) is not met, the case shall be submitted to the Director of the Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id. 

Here, the Veteran's schedular rating is 60 percent combined when considering the PTSD at 50 percent and diabetes mellitus at 20 percent disabling; the Board is to consider whether 38 C.F.R. § 4.16(b) is for application. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans. Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15. The assignment of a rating evaluation is itself recognition of industrial impairment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose, 4 Vet. App. at 363. 

The Board finds that a TDIU rating is not warranted here as the cause of the Veteran's unemployment does not involve his service-connected disabilities. 

The Veteran asserted at the April 2011 DRO hearing that the Veteran stated he did not work and had not held a job since 2007. (Transcript, p 2.) He felt he could not work at least partially due to symptoms caused by PTSD. Id. At a May 2011 VA examination, the Veteran denied problems with occupational functioning at his past jobs; the examiner found there was not total occupational impairment due to PTSD. 

The evidence shows the Veteran is a high school graduate with some college training (see October 1971 VA education application and December 1975 VA education memorandum). At a September 2002 VA examination for PTSD, he stated he had two years of business college, worked 33 years in a chemical company and retired as a supervisor in October 2000. At the time of that examination he was currently working part-time as a paramedic. 

In 2004, the Veteran reported he stopped working as paramedic one year ago (something he had done since 1989) because the job was too stressful (see March 2005 VA PTSD examination report and July 2005 VA mental health outpatient consultation). In May 2006, the Veteran stated on his TDIU application that PTSD caused unemployability. Since taking early retirement, he was not able to find a new job, even part-time. He had worked as a supervisor at (a chemical company) and then worked at a local hospital as a paramedic for four years. He stated he left his last job because of his disability. 

In September 2006, the Veteran's last employer (a hospital) noted on a VA form he had worked about 12 hours per week on average for hospital as a paramedic. The employer stated that the Veteran had worked full time but due to PTSD and other conditions, he now averaged 12 hours per week; the employer's statement noted he "was not gainfully employed." A March 2007 contact form shows that the RO called the Director of Ambulance Services (who filled out the form) and verified that the Veteran has not worked since the form was completed due to a back or knee injury. 

At a general medical examination in February 2007, the examiner noted that several nonservice-connected disabilities, such as OSA, hypertension, etc., would not affect the Veteran's ability to obtain or maintain substantially gainful employment. His usual occupation was a part-time paramedic (ended 2006) and full time machine operator (ended 2000). This examination stated he retired due to a physical problem and PTSD. However, at a January 2007 VA examination, the examiner noted the Veteran worked as a supervisor in a factory for over 30 years successfully without problems interacting with others or completing the job. The Veteran cited problems remembering complex protocols when working as a paramedic. It was expected he would be able to function in a job requiring less demands on his memory. The examiner concluded the Veteran should not be considered unemployable due to PTSD. 

The January 2007 VA examiner's opinion was consistent with a September 2013 VA examination report which stated the Veteran had mild to moderate impairment due to psychiatric problems. The impact of symptoms on physical and sedentary employment were noted. The Veteran had been in a supervisory position for 25 years at a plant and reported he enjoyed the relationships he had with coworkers as a paramedic. Current symptoms likely would create only mild impairment in occupational relationships. Regarding task efficiency, he had mildly impaired concentration and recent memory would cause a mild impairment in efficiency at work. Psychiatric symptoms would not adversely affect attendance or cause significant absences from a job. Considering all symptoms combined, there might cause a mild reduction in work productivity. The examiner stated the Veteran retired due to time in the job and age in 2000, and then he worked as a paramedic for seven years. He stopped when he injured his back. "He says that he really liked the work and particularly like (sic) working with other people." Since his retirement in 2007, he felt he had gone downhill. 

Meanwhile, a September 2013 VA examination report specifically evaluated the Veteran's service-connected diabetes mellitus and found after reviewing and detailing all symptoms that it did not impact the Veteran's ability to work. 

The Veteran is competent to report why he left his last position. However, his last employer indicated that the reason was due to problems unrelated to his service-connected disabilities. The evidence also fails to show unemployability due to the service-connected disabilities. 

Based on a review of all evidence in the file, the Board concludes that the evidence does not show the Veteran to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities under 38 C.F.R. § 4.16(b). There is no factor that takes the Veteran's case outside the norm of other veterans. Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15. Also, while the Veteran's last job was part-time, the evidence shows the Veteran is capable of full time work. He has the requisite educational requirements for other positions and experience in a supervisory role. Also, the question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose, 4 Vet. App. at 363. 

As the evidence does not show the Veteran to be unable to follow a substantially gainful occupation as a result of his combined service-connected disabilities on a scheduler or extraschedular basis, the reasonable doubt rule is not for application and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

ORDER

An increased rating for posttraumatic stress disorder (PTSD), currently 50 percent disabling, is denied.

Service connection for a sleep apnea is denied. 

A TDIU is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


